DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note:
	Claim 1 was amended to recite "at least a melting temperature of the fused build material particles" in lines 14–15. In addition to encompassing a liquid state, the recitation of "melting temperature" is being interpreted consistent with the Applicant's specification to include a state where the build material particles are "relatively soft, viscous, and gummy." ( see [0008] of the Applicant's original specification filed on 07/31/2018 "In one regard, when the fused build material particles are above the certain temperature, e.g., when in a melted stated, the fused build material particles may be relatively soft, viscous, and gummy. While in a gummy state, the fused build material particles may improve contact and adhesion with the additional build material particles in the next layer of build material particles.).

Information Disclosure Statement
The foreign reference(s) identified in the Information Disclosure Statement (s) filed on 05/16/2022 was/were searched for corresponding US Patent(s), Publication(s), or other English equivalent(s). Please see below:
CN 204036858 = no US or English equivalents located;
CN 205326292 = no US or English equivalents located;
JP 2016168704 = US 20160263829;
WO 2009145069 = US 20110059247; and 
WO 2015106838 = US 20170203513.
	Each of the above US reference are already of record and, therefore, are not cited in the attached PTO-892:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 7, and 16 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of "the portions of the layer containing fused build material particles" in lines 18 – 19 is indefinite. The recitation of "the portions" recited line 18 lacks antecedent basis. (Please note that the recitation of "the layer containing diffuse build material particles" is troublesome because it inconsistently references the same idea, e.g., "the heated layer containing fused build material particles" in lines 17 – 18, "the layer containing diffuse build material particles" in line 13. While not indefinite in this instance in claim 1, indefinite limitations in claim 6 will require amendments that may should take into consideration this inconsistency to avoid indefiniteness in the future). 
Claims 2 – 8 and 16 – 17 are rejected for the same reasons via their dependency on claim 1.
As to claim 3, this claim recites "the controller" in line 1. This limitation lacks antecedent basis. The Examiner recommends amending this limitation to recite "the processor" to be harmonious with the amendment to claim 1's line 5.
For the purposes of searching trapped remainder this action, the Examiner will assume that the Applicant recited "the processor." 
Claim 4 is rejected for the same reasons via its dependency on claim 3.
As to claim 4, this claim recites "the controller" in line 3. This limitation lacks antecedent basis. The Examiner recommends amending this limitation to recite "the processor" to be harmonious with the amendment to claim 1's line 5.
For the purposes of searching trapped remainder this action, the Examiner will assume that the Applicant recited "the processor." 
As to claim 6, this claim recites "the controller" in line 3. This limitation lacks antecedent basis. The Examiner recommends amending this limitation to recite "the processor" to be harmonious with the amendment to claim 1's line 5.
For the purposes of searching trapped remainder this action, the Examiner will assume that the Applicant recited "the processor." 
As to claim 6, this claim recites "the previously applied layer" in line 5. This limitation lacks antecedent basis.
As to claim 6, this claim recites " wherein the melted build material particles become the fused build material particles in the previously applied layer after being cooled" in lines 6–9. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the melted build material particles in claim 6's line 6 (see recitation of "control the energy source to melt the build material particles") or claim 1's lines 12 – 15 (see recitation of "to heat the layer containing fused build material particles to at least a melting temperature of the fused build material particles."). More generally, claim 6's lines 6–9 are confusing when read in view of claim 1's 19–15.
As to claim 7, this claim recites "the controller" in line 3. This limitation lacks antecedent basis. The Examiner recommends amending this limitation to recite "the processor" to be harmonious with the amendment to claim 1's line 5.
For the purposes of searching trapped remainder this action, the Examiner will assume that the Applicant recited "the processor." 
As to claim 7, this claim recites "the previously applied layer" in line 5. This limitation lacks antecedent basis.
As to claim 7, this claim recites " wherein the melted build material particles become the fused build material particles in the previously applied layer after being cooled" in lines 4–7. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the melted build material particles in claim 7's line 4 (see recitation of "control the energy source to melt the build material particles in certain areas") or claim 1's lines 12 – 15 (see recitation of "to heat the layer containing fused build material particles to at least a melting temperature of the fused build material particles."). More generally, claim 7's lines 4–7 are confusing when read in view of claim 1's 19–15.
As to claim 16, this claim recites "the controller" in line 1. This limitation lacks antecedent basis. The Examiner recommends amending this limitation to recite "the processor" to be harmonious with the amendment to claim 1's line 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3–7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANCLON WO 2015106838 (Published July 23, 2015) (made of record by Applicant on 05/16/2022).
As to claim 1, CHANCLON discloses an apparatus comprising:
	a recoater (Figure 5, 106;);
	an energy source (110; ¶50);
	a carriage supporting the energy source (104; ¶50); and
	a processor (112; ¶50) to:
	control the carriage to move the energy source across a layer containing fused build material particles (¶50's first sentence);
	control the energy source to apply energy to the layer containing fused build material particles (¶50's " In subsequent passes in the direction 122, the controller 112 may control the energy source 110 to apply energy to layer of build material formed in the previous pass and on which agent may have been deposited by the agent distributor 108.); and
control the recoater to spread additional build material particles on top of the layer containing fused build material particles which were just subjected to energy from the energy source immediately before (see arrangement in Figure 5 and ¶50's "controller 112 may then control the build material distributor to form a new layer of build material."). 
while the portions of the layer containing fused build material particles are maintained at at least the melting temperature of the fused build material particles. 
However, general teachings surrounding the arrangement in Figure 5 fails to discuss they type of energy supplied from energy source, e.g., UV, IR, Laser, etc. 
Therefore, CHANCLON fails to explicitly disclose a controller to 
A) control the energy source to apply energy to heat the layer containing fused build material particles to at least a melting temperature of the fused build material particles; and
B) control the recoater to spread additional build material particles on top of the heated layer containing fused build material particles while the portions of the layer containing fused build material particles are maintained at at least the melting temperature of the fused build material particles. 
CHANCLON further teaches that energy source (110) may be an infra-red source (see ¶45). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of a CHANCLON's infra-red into the generic disclosure of CHANCLON's Figure 5 for the benefit of a suitable energy source for providing electromagnetic radiation to the build material. 
This arrives at a structure which can perform the claimed controller limitations but falls just short of arriving at the controller limitation. 
CHANCLON further teaches that in embodiments where infra-red energy is used, (see ¶14), this energy is applied to build material on which an energy absorbing or coalescing agent has been applied (that which is dispensed from Figure 5's 108). The application of infra-red energy causes these portions of build material to heat up above the melting point of the build material and to coalesce (¶14). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate CHANCLON's teachings immediately above into the generic disclosure above and arrive at controlling the energy source to apply energy to heat the layer containing fused build material particles to at least a melting temperature of the fused build material particles for the benefit of forming a three-dimensional object once the melted portions become solid after cooling (as taught by CHANCLON at ¶14). 
Turning the reader's attention back to Figure 5 and ¶50, and with the above obvious arrangement in mind, CHANCLON makes obvious:
1) controlling the system to  spread powder, apply an agent, and reposition the carriage assembly illustrated in Figure 5 to the right (see first three sentences in ¶50), 
2) controlling the system to move the carriage assembly in Figure 5 to the left and control the energy source 110 to apply energy (IR per ¶14) to layer of build material formed in the previous pass apply energy to heat the layer containing fused build material particles to at least a melting temperature of the fused build material particles (per ¶14 and fourth sentence in ¶50); and  
3) then control the build material distributor 106 to form a new layer of build material (second to last sentence in ¶50). 
One of ordinary skill in the art would apply the build material very soon after the build material is applied, i.e., immediately following the melting of the build material (via 110 in Figure 5), because Figure 5's arrangement has the powder distributor immediately following the energy source. This would make obvious the deposition of powder within a time frame where the build material is at least relatively soft, viscous, and gummy (see Examiner's Note above) if not still liquid from the melting energy from the IR energy source (as taught by CHANCLON's Figure 5, ¶14, ¶45, and ¶50). 
The above makes obvious a processor to control the recoater to spread additional build material particles on top of the heated layer containing fused build material particles while the portions of the layer containing fused build material particles are maintained at at least the melting temperature of the fused build material particles.
Additionally or alternatively, the relevant teachings above, with the embodiment in Figure 6c as discussed in ¶59 would also make obvious a processor to control the recoater to spread additional build material particles on top of the heated layer containing fused build material particles while the portions of the layer containing fused build material particles are maintained at at least the melting temperature of the fused build material particles for the benefit of increased in processing (as taught by CHANCLON at ¶51).
As to claim 3, CHANCLON makes obvious the apparatus according to claim 1, wherein the controller is to control the recoater to move in a first direction during spreading of the build material particles and wherein the energy source is positioned ahead of the recoater along the first direction (Direction 122 in Figure 5 and ¶50). 
As to claim 4, CHANCLON makes obvious the apparatus according to claim 3, wherein the controller is to control the recoater to be moved away from the layer containing the fused build material particles and the additional build material particles and returned to a start position of the recoater (¶50).
As to claim 5, CHANCLON makes obvious the apparatus according to claim 1, wherein the carriage supports the recoater (Figure 5). 
	As to claim 6, CHANCLON makes obvious the apparatus according to claim 1, further comprising:
	an agent delivery device (Figure 5's and 6c's 108);
	wherein the controller is further to:
	control the agent delivery device to selectively deposit a fusing agent onto build material particles in the previously applied layer (¶50 and ¶59; and
	control the energy source to melt the build material particles upon which the fusing agent was selectively deposited (¶14), wherein the melted build material particles become the fused build material particles in the previously applied layer after being cooled (¶14). 
	As to claim 7, CHANCLON discloses the apparatus according to claim 1, further comprising:
	a melting device (Figure 106a's 110a or 110b);
	wherein the controller is further to:
	control the melting device to melt build material particles in certain areas in the previously applied layer (¶59), wherein the melted build material particles become the fused build material particles in the previously applied layer after being cooled (¶14 and ¶59). 
	As to claim 16, CHANCLON makes obvious the apparatus according to claim 1, wherein the controller is further to control the carriage with the energy source to move concurrently with movement of the recoater (see arrangement in Figure 5 and 6 and ¶47–50). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANCLON WO 2015106838 (Published July 23, 2015) (made of record by Applicant on 05/16/2022), as applied in the rejection of claim 1 above, and in further view of CIMA US Patent No. 5387380.
	As to claim 17, CHANCLON makes obvious the apparatus according to claim 1.
CHANCLON further teaches wherein the recoater is a roller (¶35).
However, CHANCLON is silent to whether the roller is rotatable to spread the build material particles. 
CIMA teaches rotating a roller to spread build material particles (Figure 7, 101; 5:35–40).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of CIMA's rotating roller into the generic disclosure of CHANCLON for the benefit of providing counter rotation to the direction of translation so that excess powder is driven ahead of the roller (as taught by CIMA at 5:52–55).

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 16, and 17 in the reply filed on 08/16/2021 is acknowledged.
Claims 8 and 10–14 are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7–8, filed on 02/25/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  Therefore, the rejections in view of EMAMJOMEH PG Publication No. 20170232677 have been withdrawn.  However, upon consideration of Applicant's amendments, a rejection is made in view of CHANCLON WO 2015106838 (Published July 23, 2015) (made of record by Applicant on 05/16/2022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743